ROBERT L. BLAND, Judge.
It appears from the record of this claim, which was referred to this court by the state road commission, with recommendation for the payment of $25.00, which recommendation is supported by the attorney general, that on the-22nd day of August 1939, a collision occurred between state road commission truck 430-49, operated by Paul Ringler, and an automobile owned by claimant. The accident occurred on U. S. route No. 119, in Taylor county, West Virginia. The operator of respondent’s truck, not seeing claimant’s car which had drawn up behind and stopped, backed the state truck to enter a side road and into claimant’s car, inflicting damage to it. The (record shows that the operator of the state truck was at fault. The claim is one that should be paid.
We, therefore, award the claimant the sum of twenty-five dollars ($25.00.)